DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
An amendment, filed 3/2/2021, is acknowledged.  Claim 1 is amended; Claims 2-4 are newly added.  No new matter is present.  Claims 1-4 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2002/0159914).
With respect to Claim 1, Yeh teaches a high-entropy multi-element alloy, wherein the alloy comprises 5-30% mole fraction (at%) of five to eleven major elements and optionally, up to 3.5 at% of one or more minor elements. (para. 4-18).  Yeh teaches that the major elements may include copper, 

Claim 1 (at%)
Yeh
Yeh theoretical example
Cu
10-50
5-30
20
Ni
5-50
5-30
20
Mn
5-50
5-30
20
Zn
1-50
5-30
20
Al
0-40
5-30
20
Sn
0-40
0-3.5
-
Cr
0-2
0-3.5
-
Fe
0-2
0-3.5
-
Co
0-2
0-3.5
-
Pb
0-2
-
-
Si
0-2
0-3.5
-
Equation 1:
ΔSmix
≥ 1.1R
-
1.61R


Yeh teaches that each of the major elements may be present in equal amounts and teaches maximizing the entropy of mixing from 0R up to 2.57R. (para. 7-11).  Thus, Yeh teaches compositional ranges overlapping the instantly claimed ranges and teaches controlling the entropy of mixing of the alloy with a range overlapping the claimed range.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional and entropy of mixing ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP 2144.05.  Furthermore, it would have been obvious to one of ordinary skill in the art to select a composition which maximizes the entropy of mixing of the alloy, such as the theoretical example above with an entropy of mixing of 1.61R, in order to obtain an alloy with increased hardness, heat resistance, and/or corrosion resistance, as taught by Yeh. (see, e.g., para. 7-18).

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US 3725052).
With respect to Claims 1-4, Kikuchi teaches an alloy with a composition as shown in the chart below, with theoretical examples calculated in atomic% for comparison. (see Kikuchi, col. 2, ln. 8-29).

Claim 1 (at%)**
Claim 2 (at%)**
Kikuchi (wt%)
Kikuchi theoretical example 1
Kikuchi theoretical example 2
Cu
10-50
10-50
Up to 70
35 wt%
(32.75 at%)
35 wt%
(29 at%)
Ni
5-50
5-50
0-30*
20 wt%
(20.26 at%)
20 wt%
(17.94 at%)
Mn
5-50
5-50
30-95
35 wt%
(37.89 at%)
35 wt%
(33.54 at%)
Zn
1-50
0-50
0-10*
10 wt%
(9.10 at%)
-
Al
0-40
1-40
0-24*
-
10 wt%
(19.51 at%)
Sn
0-40
0-40
0-24
-

Si
0-2
0-2
0-24*
-

ΔSmix
≥ 1.1R
≥ 1.1R
-
1.27R
1.35R

*0-38 wt% total of all elements other than Cu and Mn
**claimed elements with ranges including zero are interpreted as optional and excluded from the table, as necessary, for clarity of comparison


Claim 3 (at%)**
Claim 4 (at%)**
Kikuchi (wt%)
Kikuchi theoretical example 3
Kikuchi theoretical example 4
Cu
10-50
10-50
Up to 70
35 wt%
(34.52 at%)
35 wt%
(29.22 at%)
Ni
5-50
5-50
0-30*
18 wt%
(19.22 at%)
20 wt%
(18.08 at%)
Mn
5-50
5-50
30-95
35 wt%
(39.93 at%)
35 wt%
(33.8 at%)
Zn
0-50
0-50
0-10*
-
-
Al
0-40
0-40
0-24*
-
-
Sn
5.5-7.0
0-40
0-24
12 wt%
(6.34 at%)
-
Si
0-2
1-25
0-24*
-
10 wt%
(18.89 at%)
ΔSmix
≥ 1.1R
≥ 1.1R
-
1.22R
1.35R



Additionally, with respect to Claims 2-4, Kikuchi teaches that the hardness of the alloy increases with manganese content. (col. 2, ln. 30-31).  Thus, Kikuchi recognizes that manganese content is result effective variable, resulting in increased hardness with increased Mn content.  It would have been obvious to one of ordinary skill in the art to select an optimum or workable hardness, by adjusting the manganese content of the copper alloy, with a reasonable expectation of success.  MPEP 2144.05.  Alternatively, as Kikuchi teaches an alloy with substantially overlapping compositional ranges, it would necessarily be expected to result in the same properties, including hardness. See MPEP 2112.01.

Response to Arguments
Applicant’s arguments, filed 3/2/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive in view of Applicant’s amendment to the claim.  Specifically, Claim 1 now requires at least 1 at% Zn.  Prior art Wakasa fails to teach the addition of Zn.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yeh and in view of Kikuchi, as detailed above.
The rejection on the ground of non-statutory double patenting over U.S. App. No. 15/522099 is withdrawn as the application has been abandoned.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOHN A HEVEY/Primary Examiner, Art Unit 1735